Citation Nr: 1115011	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from May 1950 to April 1954, from July 1954 to August 1961 and from February 1962 to October 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to a TDIU and confirmed and continued previously assigned ratings for the Veteran's service-connected polymorphous light eruptions with atopic dermatitis, rated at 60 percent, diabetes mellitus, type II rated as 20 percent, peripheral neuropathy left lower extremity rated at 10 percent, and peripheral neuropathy right lower extremity rated at 10 percent.  

The Veteran's Notice of Disagreement with that decision was received at the RO in July 2006.  The RO issued a Statement of the Case (SOC) in July 2007.  The Veteran perfected his appeal, only as to the issue of entitlement to a TDIU, with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in June 2007.  Despite this clear notation, the RO listed the increased rating issues on the supplemental statement of the case (SSOC) issued in June 2010.  This error should be noted and corrected.

On his VA Form 9, the Veteran requested to appear for a personal hearing before a Veterans Law Judge sitting at the RO.  The hearing was subsequently scheduled for February 2011, but the Veteran failed to report to the hearing.  The Veteran did not thereafter provide good cause for his failure to report to the hearing; therefore, the Veteran's personal hearing request is deemed withdrawn.  

As noted below, the  issue of service connection for coronary artery disease is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it must be referred to the AOJ for appropriate action as noted in the remand directives below.  Given that the issue is raised as an informal claim in a VA examination report of September 2009, the Veteran should be advised to follow up with a formal claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU, asserting that he is unemployable due to service-connected disabilities.  

At a VA examination in September 2009, the examiner noted the Veteran's service-connected disabilities and deemed the Veteran employable in a sedentary capacity.  

The examiner also noted that the Veteran suffered from coronary artery disease, and, significantly, indicated that this disability was not related to service because the onset of the disability was not shown until 1971, five years after discharge from service.  

Since the time of the examination in September 2009, there has been a significant change in the law with respect to Veteran's with Vietnam service who subsequently develop coronary artery disease at any time after service discharge.  

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) (2010).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.

Given the September 2009 examiner's statements regarding the Veteran's coronary artery disease, and then the change in the law during the pendency of the appeal, the record has now raised the issue of service connection for coronary artery disease.  

The Board does not have jurisdiction over the issue of service connection for coronary artery disease at this time, but the issue is inextricably intertwined with the TDIU claim on appeal, and therefore the matter must be referred back to the RO to adjudicate this issue before the TDIU issue can be resolved.  A grant of service connection for coronary artery disease on a presumptive basis as a result of in-service herbicide exposure may have a direct impact on the TDIU claim.  In other words, the claim of service connection for coronary artery disease that has been raised by the record is inextricably intertwined with the currently TDIU claim on appeal.  The TDIU claim must be deferred pending the outcome of his other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Because an inextricably intertwined issue of entitlement to service connection for coronary artery disease has been raised by the record, the RO must adjudicate the claim.  

2.  If service connection for coronary artery disease is granted pursuant to 38 C.F.R. § § 3.307, 3.309, or some other authority, then associate with the claims folder any additional VA medical records and schedule the Veteran for another VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities, considering the Veteran's work history and level of education, but without consideration of advancing age.  

3.  If adjudication of the coronary artery disease claim does not result in a grant of service connection, then the Veteran must be allowed an appropriate time to appeal the issue of service connection for coronary artery disease to the Board before the case is returned to the Board for appellate disposition, if in order.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to TDIU.  All applicable laws and regulations should be considered. If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case that summarizes the pertinent evidence and fully cites the applicable legal provisions.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


